UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DISTRICT

UNITED STATES OF AMERICA
No. 19 CR 322
V. Hon. Jeffrey Cole

CHARLES CUI

PROTECTIVE ()RDER

Upon the government’s agreed motion for a Protective Order, it is hereby
ORDERED as folloWs:

1. All materials produced by the government in preparation for, or in
connection With, any stage of the proceedings in this case, including but not limited
to: applications, affidavits, ten-day reports and court orders for electronic
surveillance; recordings, transcripts and agent logs of intercepted conversations;
grand jury transcripts; agency reports; Witness statements; memoranda of interview;
and any documents and tangible objects produced by the government, shall remain
the property of the United States. Upon conclusion of the trial and any appeals of
this case or the earlier resolution of charges against the defendant, all such materials
and all copies made thereof shall be destroyed All copies Withheld by the defense
by express order of Court shall be preserved only so long as is necessary for further
proceedings related to this cause, after Which they shall be returned to the United
States or destroyed The Court may require a certification as to the disposition of

any such materials retained.

2. All materials provided by the United States may be utilized by
defendant and his counsel solely in connection With the defense of this case and for
no other purpose and in connection With no other proceeding The materials and
any of their contents shall not be disclosed either directly or indirectly to any person
or entity other than defendant, defendant’s counsel, and persons assisting in the
defense, or such other persons as to Whom the Court may authorize disclosure Any
notes or records of any kind that defense counsel or defendant may make relating to
the contents of materials provided by the government shall not be disclosed to anyone
other than defendant’s counsel, and persons employed to assist the defense, or such
other person as to Whom the Court may authorize disclosure, and all such notes and
records shall not be disclosed except as provided by this Order.

3. The materials shall not be copied or reproduced except so as to provide
copies of the material for the use by each defense lawyer and defendant and such
persons as are employed by them to assist in the defense and such copies and
reproductions shall be treated in the same manner as the original matter.

4. The restrictions set forth in this order do not apply to documents that
are public record, including but not limited to, trial transcripts, documents that have
been received in evidence at other trials, or documents that are otherwise in the
public domain.

5. lntentional violation of this Order is punishable as a contempt, and may

result in the imposition of civil and criminal sanctions However, nothing contained

 

in this protective`order shall preclude any party from applying to the Court for further

relief or for modification of any provision hereof.

 

6. Upon receiving this Order, defense counsel shall forthwith inform their
client of the contents of the Order, provide them with a copy of the Order, and ensure
themselves that their client fully understands the seriousness of any breaches of this

Order,

 

Date: APR l 8 2019

 

